EXHIBIT 10.1
 
PALATIN TECHNOLOGIES, INC.
 
RESTRICTED SHARE UNIT AGREEMENT
 
Notice of Restricted Share Unit Award
 
Palatin Technologies, Inc., a Delaware corporation (the “Company”), grants to
the Grantee named below, in accordance with the terms of the Palatin
Technologies, Inc. 2011 Stock Incentive Plan, as amended and restated (the
“Plan”) and this Restricted Share Unit Agreement (the “Agreement”), the
following number of Restricted Share Units, on the Date of Grant set forth
below:
 
Name of
Grantee:                                                                [●]
 
Number of Restricted Share Units:                                  [●]
 
Date of
Grant:                                                                      [●]
 
Terms of Agreement
 
1. Grant of Restricted Share Units. Subject to and upon the terms, conditions,
and restrictions set forth in this Agreement and in the Plan, the Company hereby
grants to the Grantee, as of the Date of Grant set forth above, the total number
of share units (the “Restricted Share Units”) set forth above.  Each Restricted
Share Unit shall represent the contingent right to receive one Share and shall
at all times be equal in value to one Share. The Restricted Share Units shall be
credited in a book entry account established for the Grantee until payment in
accordance with Section 4 hereof.
 
2. Vesting of Restricted Share Units.
 
(a) 25% of the Restricted Share Units shall be vested as of the Date of Grant,
and an additional 25% of the Restricted Share Units shall vest on each of the
first, second, and third anniversaries of the Date of Grant (each such date a
“Vesting Date”) (subject to such rounding conventions as may be implemented by
the Company from time to time), provided that the Grantee shall have remained in
the continuous employ of the Company or a Subsidiary through the applicable
Vesting Date.
 
(b) Notwithstanding Section 2(a), the Restricted Share Units that have not yet
vested under Section 2(a) shall immediately vest if, prior to the applicable
Vesting Date: (i) the Grantee ceases to be employed with the Company and its
Subsidiaries by reason of death; (ii) the Grantee’s employment is terminated by
the Company or a Subsidiary without Cause (and not by reason of the Grantee’s
disability or death); or (iii) a “Change in Control Event” (as defined herein)
occurs while the Grantee is employed by the Company or any Subsidiary.  For
purposes of this Agreement, a “Change in Control Event” means a Change in
Control that constitutes a “change in the ownership,” a “change in the effective
control” or a “change in the ownership of a substantial portion of the assets”
of the Company within the meaning of Section 409A of the Code.
 
 
1

--------------------------------------------------------------------------------

 
 
(c) For purposes of this Section 2, the continuous employment of the Grantee
with the Company and its Subsidiaries shall not be deemed to have been
interrupted, and the Grantee shall not be deemed to have ceased to be an
employee of the Company and its Subsidiaries, by reason of the transfer of his
employment among the Company and its Subsidiaries.
 
3. Forfeiture of Restricted Share Units.
 
(a) The Restricted Share Units that have not yet vested pursuant to Section 2
shall be forfeited automatically without further action or notice if the Grantee
ceases to be employed by the Company or a Subsidiary prior to a Vesting Date
other than as provided in Section 2(b).
 
(b) All unpaid Restricted Share Units, whether or not vested, shall be forfeited
automatically without further action or notice if the Grantee’s employment is
terminated by the Company or a Subsidiary for Cause. Further, the Restricted
Share Units and any amount paid hereunder shall be subject to the forfeiture and
repayment provisions of Section 20 of the Plan.
 
4. Payment.
 
(a) Except as may be otherwise provided in this Section, the Company shall
deliver to the Grantee (or the Grantee’s estate in the event of death) the
Shares underlying the vested Restricted Share Units within sixty (60) days
following the earlier of:
 
(i)           The date of Grantee’s “separation from service” (within the
meaning of Section 409A of the Code) for any reason other than a termination of
the Grantee’s employment by the Company or a Subsidiary for Cause; or
 
(ii)           The occurrence of a Change in Control Event.
 
(b) Notwithstanding the foregoing, if the Restricted Share Units become payable
as a result of Section 4(a)(i) and the Grantee is a “specified employee”, within
the meaning of Section 409A of the Code (as determined pursuant to the Company’s
policy for identifying specified employees) on the date of the Grantee’s
separation from service, then to the extent required to comply with Section 409A
of the Code, the Shares underlying the vested Restricted Share Units shall
instead be delivered to the Grantee within sixty (60) days after the first
business day that is more than six months after the date of his or her
separation from service (or, if the Grantee dies during such six-month period,
within sixty (60) days after the Grantee’s death).
 
(c) The Company’s obligations with respect to the Restricted Share Units shall
be satisfied in full upon the delivery of the Shares underlying the vested
Restricted Share Units.
 
 
2

--------------------------------------------------------------------------------

 
 
5. Transferability.  The Restricted Share Units may not be transferred,
assigned, pledged or hypothecated in any manner, or be subject to execution,
attachment or similar process, by operation of law or otherwise, unless
otherwise provided under the Plan. Any purported transfer or encumbrance in
violation of the provisions of this Section 5 shall be void, and the other party
to any such purported transaction shall not obtain any rights to or interest in
such Restricted Share Units.
 
6. Dividend, Voting and Other Rights.  The Grantee shall not possess any
incidents of ownership (including, without limitation, dividend and voting
rights) in the Shares underlying the Restricted Share Units until such Shares
have been delivered to the Grantee in accordance with Section 4 hereof. The
obligations of the Company under this Agreement will be merely that of an
unfunded and unsecured promise of the Company to deliver Shares in the future,
and the rights of the Grantee will be no greater than that of an unsecured
general creditor. No assets of the Company will be held or set aside as security
for the obligations of the Company under this Agreement.
 
7. No Employment Contract.  Nothing contained in this Agreement shall confer
upon the Grantee any right with respect to continuance of employment by the
Company and its Subsidiaries, nor limit or affect in any manner the right of the
Company and its Subsidiaries to terminate the employment or adjust the
compensation of the Grantee, in each case with or without cause.
 
8. Relation to Other Benefits.  Any economic or other benefit to the Grantee
under this Agreement or the Plan shall not be taken into account in determining
any benefits to which the Grantee may be entitled under any profit-sharing,
retirement or other benefit or compensation plan maintained by the Company or a
Subsidiary and shall not affect the amount of any life insurance coverage
available to any beneficiary under any life insurance plan covering employees of
the Company or a Subsidiary.
 
9. Taxes and Withholding.  The Grantee is responsible for any federal, state,
local or other taxes with respect to the Restricted Share Units.  The Company
does not guarantee any particular tax treatment or results in connection with
the grant or vesting of the Restricted Share Units or the delivery of
Shares.  To the extent the Company or any Subsidiary is required to withhold any
federal, state, local, foreign or other taxes in connection with the delivery of
Shares under this Agreement, then the Company or Subsidiary (as applicable)
shall retain a number of Shares otherwise deliverable hereunder with a value
equal to the required withholding (based on the Fair Market Value of the Shares
on the date of delivery); provided that in no event shall the value of the
Shares retained exceed the minimum amount of taxes required to be withheld or
such other amount that will not result in a negative accounting impact. If the
Company or any Subsidiary is required to withhold any federal, state, local or
other taxes at any time other than upon delivery of the Shares under this
Agreement, then the Company or Subsidiary (as applicable) shall have the right
in its sole discretion to (a) require the Grantee to pay or provide for payment
of the required tax withholding, or (b) deduct the required tax withholding from
any amount of salary, bonus, incentive compensation or other amounts otherwise
payable in cash to the Grantee (other than deferred compensation subject to
Section 409A of the Code).
 
 
3

--------------------------------------------------------------------------------

 
 
10. Adjustments.  The number and kind of shares of stock deliverable pursuant to
the Restricted Share Units are subject to adjustment as provided in Section 16
of the Plan.
 
11. Compliance with Law.  The Company shall make reasonable efforts to comply
with all applicable federal and state securities laws and listing requirements
with respect to the Restricted Share Units; provided that, notwithstanding any
other provision of this Agreement, and only to the extent permitted under
Section 409A of the Code, the Company shall not be obligated to deliver any
Shares pursuant to this Agreement if the delivery thereof would result in a
violation of any such law or listing requirement.
 
12. Amendments.  Subject to the terms of the Plan, the Committee may modify this
Agreement upon written notice to the Grantee. Any amendment to the Plan shall be
deemed to be an amendment to this Agreement to the extent that the amendment is
applicable hereto.  Notwithstanding the foregoing, no amendment of the Plan or
this Agreement shall adversely affect in a material way the rights of the
Grantee under this Agreement without the Grantee’s consent unless the Committee
determines, in good faith, that such amendment is required for the Agreement to
either be exempt from the application of, or comply with, the requirements of
Section 409A of the Code, or as otherwise may be provided in the Plan.
 
13. Severability.  In the event that one or more of the provisions of this
Agreement shall be invalidated for any reason by a court of competent
jurisdiction, any provision so invalidated shall be deemed to be separable from
the other provisions hereof, and the remaining provisions hereof shall continue
to be valid and fully enforceable.
 
14. Relation to Plan.  This Agreement is subject to the terms and conditions of
the Plan. This Agreement and the Plan contain the entire agreement and
understanding of the parties with respect to the subject matter contained in
this Agreement, and supersede all prior written or oral communications,
representations and negotiations in respect thereto. In the event of any
inconsistency between the provisions of this Agreement and the Plan, the Plan
shall govern.  Capitalized terms used herein without definition shall have the
meanings assigned to them in the Plan. The Committee acting pursuant to the
Plan, as constituted from time to time, shall, except as expressly provided
otherwise herein, have the right to determine any questions which arise in
connection with the grant of the Restricted Share Units.
 
15. Successors and Assigns.  Without limiting Section 5, the provisions of this
Agreement shall inure to the benefit of, and be binding upon, the successors,
administrators, heirs, legal representatives and assigns of the Grantee, and the
successors and assigns of the Company.
 
16. Governing Law.  The interpretation, performance, and enforcement of this
Agreement shall be governed by the laws of the State of Delaware, without giving
effect to the principles of conflict of laws thereof.
 
17. Use of Grantee’s Information.  Information about the Grantee and the
Grantee’s participation in the Plan may be collected, recorded and held, used
and disclosed for any purpose related to the administration of the Plan. The
Grantee understands that such processing of this information may need to be
carried out by the Company and its Subsidiaries and by third party
administrators whether such persons are located within the Grantee’s country or
elsewhere, including the United States of America. The Grantee consents to the
processing of information relating to the Grantee and the Grantee’s
participation in the Plan in any one or more of the ways referred to above.
 
 
4

--------------------------------------------------------------------------------

 
 
18. Electronic Delivery.  The Grantee hereby consents and agrees to electronic
delivery of any documents that the Company may elect to deliver (including, but
not limited to, prospectuses, prospectus supplements, grant or award
notifications and agreements, account statements, annual and quarterly reports,
and all other forms of communications) in connection with this and any other
award made or offered under the Plan. The Grantee understands that, unless
earlier revoked by the Grantee by giving written notice to the Secretary of the
Company, this consent shall be effective for the duration of the Agreement. The
Grantee also understands that he or she shall have the right at any time to
request that the Company deliver written copies of any and all materials
referred to above at no charge. The Grantee hereby consents to any and all
procedures the Company has established or may establish for an electronic
signature system for delivery and acceptance of any such documents that the
Company may elect to deliver, and agrees that his or her electronic signature is
the same as, and shall have the same force and effect as, his or her manual
signature. The Grantee consents and agrees that any such procedures and delivery
may be effected by a third party engaged by the Company to provide
administrative services related to the Plan.
 
19.           Acknowledgement of Receipt of Prospectus Information.  By
executing this Agreement, the Grantee acknowledges receipt of a copy of the
Plan, Plan Summary and Prospectus, and the Company’s most recent Annual Report
and Proxy Statement (the “Prospectus Information”). The Grantee represents that
he is familiar with the terms and provisions of the Prospectus Information and
hereby accepts the award of Restricted Share Units on the terms and conditions
set forth herein and in the Plan.
 
IN WITNESS WHEREOF, the parties have executed this Agreement as of the Date of
Grant.
 
PALATIN TECHNOLOGIES, INC.




By:                                                                
Name: ______________________________
Title: _______________________________




GRANTEE




_____________________________________
Name: _______________________________



5

--------------------------------------------------------------------------------